CIACCIO, Judge,
concurring.
I respectfully concur.
Although I agree that the issue of compliance with “other applicable Louisiana regulatory laws” may require an amendment of appellees pleadings for that issue to be properly before the trial court, such an amendment may take place on remand prior to the issuance of the trial court’s final judgment.
*422There is a distinction between the enforcement of regulatory laws and a review of such laws to the extent that they create a predicate to the validity of the bid process or create requirements that must be satisfied before the successful bidder is allowed to proceed. '
I believe that the trial court has the jurisdiction to review “other applicable Louisiana regulatory laws” within that context, and, to that extent, disagree with the majority opinion.